Title: To Benjamin Franklin from Osgood Hanbury, Silvanus Grove, and James Russell, 6 September 1780
From: Hanbury, Osgood,Grove, Silvanus,Russell, James
To: Franklin, Benjamin


SirLondon 6t: September 1780
The not having had it in our power to transmit to you sooner a precise answer to your several favours has given us much concern; We trust you will not impute any intentional delay to us when we assure you that for our Guidance in the business we took the earliest opportunity of having a fair and impartial State of our Case, as Trustees, prepared and laid before Mr. Wallace his Majesty’s Attorney General, and Mr: Mansfield, Who it is expected will be appointed Solicitor General, whose opinions we have the honour to inclose you; upon the perusal of which we persuade ourselves you will readily see that in the very particular situation in which we stand, as Trustees under the several Acts of Assembly, we are compell’d to the disagreeable necessity of refusing to comply with the Request made to us by your favor of the 20th: of May. We yet beg leave to observe that when the favorable Opportunity occurs that we can discharge our Trust with honor and fidelity we shall have the greatest satisfaction imaginable in so doing; In the interim we hope that from your Candor and that of your Governor and State of Maryland our conduct will receive the most friendly interpretation. We have the honor to be with the highest Esteem and respect Sir, Your Most Obedient humble Servants
Osgood HanburySil: GroveJames Russell

P.S. We also inclose you the Act you transmitted to us agreeable to your desire.
B Franklin Esqr

 
Notation: Osgood Hanburg. Silas Grove & James Russell 6 Sept. 1780
